ORDER
The Minnesota appellate courts will imminently begin delivering case-related documents electronically. The clerk of appellate courts will send out notices, orders, opinions, and case-related correspondence by e-mail, rather than by postal mail. Paper copies of these case-related documents will no longer be mailed, except to self-represented parties who do not have an email address. To accommodate this change in method of delivery as it applies to final decisions of the appellate courts, and to expressly acknowledge in the rule the requirement for and long-standing practice of delivery to self-represented parties, Minn. R. Civ.App. P. 136.01, subd. 2, is amended.
The court being fully advised in the premises,
IT IS HEREBY ORDERED that Rule 136.01, subdivision 2, of the Rules of Civil Appellate Procedure is amended to read as follows:
136.01. Decision
[[Image here]]
Subd. 2. Notice of Decision. Upon the filing of a decision or order which determines the matter, the clerk of the appellate courts shall transmit matt a copy to the attorneys for the parties, to self-represented parties, and to the trial court. The transmittal mailing shall constitute notice of filing.
IT IS FURTHER ORDERED that this amendment shall be effective on June 22, 2011.
BY THE COURT:
/s/Lorie S. Gildea Chief Justice